NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                    2008-1123, -1137


                            INFORMATICA CORPORATION,

                                                       Plaintiff-Cross Appellant,

                                            v.

                   BUSINESS OBJECTS DATA INTEGRATION, INC.
                      (formerly known as Acta Technology, Inc.),

                                                       Defendant-Appellant.

       Lynn H. Pasahow, Fenwick & West, LLP, of Mountain View, California, argued
for the plaintiff-cross appellant. With her on the brief were J. David Hadden, Darren E.
Donnelly, Carolyn Chang; and Heather N. Mewes and David D. Schumann, of San
Francisco, California. Of counsel were David M. Lacy Kusters, Fenwick & West, LLP, of
San Francisco, California and Ryan A. Tyz, Fenwick & West, LLP, of Mountain View,
California.

       Daniel J. Furniss, Townsend and Townsend and Crew LLP, of San Francisco,
California, argued for defendant-appellant. With him on the brief was Gregory S.
Gilchrist.

Appealed from: United States District Court for the Northern District of California

Magistrate Judge Elizabeth D. Laporte
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                 2008-1123, -1137

                         INFORMATICA CORPORATION,

                                                      Plaintiff-Cross Appellant,

                                         v.

                 BUSINESS OBJECTS DATA INTEGRATION, INC.
                    (formerly known as Acta Technology, Inc.),

                                                        Defendant-Appellant.



                                 Judgment
ON APPEAL from the       United States District Court for the
                         Northern District of California

In CASE NO(S).           02-CV-03378.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, GAJARSA and PROST, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT


DATE:_November 17,2008_                        __/s/ Jan_Horbaly______
                                               Jan Horbaly, Clerk